Citation Nr: 1029107	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-31 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the 
Veteran's service-connected residuals of a right knee total 
replacement.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to January 
1974.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied an increased rating in excess of 30 percent 
for the Veteran's service-connected degenerative joint disease of 
the right knee with total knee replacement.  

In July 2009, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript is 
of record.  During the hearing, the Veteran waived initial RO 
consideration of the new evidence submitted in conjunction with 
the hearing.  38 C.F.R. § 20.1304(c) (2009).  

In September 2009 the Board remanded the claim for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.  

The issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU) has been raised by the record.  See the July 2009 lay 
statement.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
United States Court of Appeals for Veterans Claims (Court) held 
that a TDIU claim is part of an increased rating claim when such 
claim is raised by the record.  As such, the TDIU claim is 
considered to have been raised by the record and thus is a 
component of the Veteran's increased rating claim.  Accordingly, 
the Board has jurisdiction over this issue; thus, it is listed on 
the title page of this decision.  
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary for an 
equitable disposition of the Veteran's appeal.

2.  The competent and probative evidence of record demonstrates 
that the Veteran's service-connected residuals of a right knee 
total replacement have not been manifested by chronic residuals 
consisting of severe painful motion or weakness in the affected 
extremity, ankylosis, extension limited to 30 degrees or more, or 
impairment analogous to nonunion of the tibia or fibula with 
loose emotion requiring a brace.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a right knee total replacement have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5055 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the Court held that VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In this case, the RO sent a letter to the Veteran in November 
2006 with the VCAA notice requirements for his increased rating 
claim.  In the letter, the Veteran was informed that the evidence 
necessary to substantiate the claim for an increased evaluation 
would be evidence showing that his disability was worse than the 
current evaluation contemplates.  The letter also informed the 
Veteran that he must provide medical or lay evidence 
demonstrating a worsening of his disability and the impact on his 
employment and daily life, which can also be substantiated by 
sending statements from other individuals who are able to 
describe in what manner the disabilities have become worse.  It 
also informed him that on his behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal agency, 
such as records from private doctors and hospitals.  The letter 
stated that he would need to give VA enough information about the 
records so that it could obtain them for him.  See also the 
November 2009 VCAA letter.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present decision.  
Since the claim is being denied, any such effective date question 
is moot.  The Veteran has had ample opportunities to meaningfully 
participate in the adjudicative claims process.  Any error or 
deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA obtained the Veteran's service treatment records and VA 
outpatient treatment records from March 2005 to November 2009.  
The Veteran was also provided VA examinations in connection with 
his increased rating claim, which are found to be adequate for 
rating purposes.  The examiners reviewed the Veteran's medical 
history, recorded pertinent examination findings, and provided 
conclusions with supportive rationale.  The Board finds that the 
VA examination reports are probative.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice delay or 
deficiency resulting in any prejudice to the Veteran.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328.  

II.  Decision  

During the July 2009 Board hearing, the Veteran testified that 
his service-connected right knee disability is worse than the 
current evaluation contemplates.  He complained of constant daily 
pain, which requires the use of an electric wheelchair and a 
cane.  He contends that a higher evaluation is warranted for his 
service-connected right knee disability.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2009).  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and to 
explain the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation already 
has been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed the Federal Circuit has 
held that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim on appeal.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 4.3, 4.7 (2009).  

The Veteran's service-connected right knee disability is 
currently evaluated as 30 percent disabling under Diagnostic Code 
5055.  That diagnostic code provides for assignment of a 100 
percent rating for one year following the implantation of the 
prosthesis.  Thereafter, a 60 percent rating is warranted if 
there are chronic residuals consisting of severely painful motion 
or severe weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain, or limitation of motion, the 
disability will be rated by analogy to Diagnostic Codes 5256, 
5261, or 5262.  The minimum rating is 30 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  
Favorable ankylosis of the knee, with angle in full extension, or 
in slight flexion between zero degrees and 10 degrees, is rated 
30 percent disabling.  Unfavorable ankylosis of the knee, in 
flexion between 10 degrees and 20 degrees, is to be rated 40 
percent disabling.  Unfavorable ankylosis of the knee, in flexion 
between 20 degrees and 45 degrees, is rated 50 percent disabling.  
Extremely unfavorable ankylosis, in flexion at an angle of 45 
degrees or more is to be rated 60 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5256 (2009).  

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 degrees 
is rated noncompensably (zero percent) disabling; extension of 
the leg limited to 10 degrees is rated 10 percent disabling; 
extension of the leg limited to 15 degrees is rated 20 percent 
disabling; extension of the leg limited to 20 degrees is rated 30 
percent disabling; extension of the leg limited to 30 degrees is 
rated 40 percent disabling; and extension of the leg limited to 
45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).  

Diagnostic Code 5262 provides ratings based on impairment of the 
tibia and fibula.  Malunion of the tibia and fibula with slight 
knee or ankle disability is rated 10 percent disabling; malunion 
of the tibia and fibula with moderate knee or ankle disability is 
rated 20 percent disabling; and malunion of the tibia and fibula 
with marked knee or ankle disability is rated 30 percent 
disabling.  Nonunion of the tibia and fibula with loose motion, 
requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5262 (2009).  

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2009).  
Based on the evidence of record, the Board finds that the next-
higher rating of 60 percent is not warranted under Diagnostic 
Code 5055.  There is no evidence of chronic residuals consisting 
of severe painful motion or weakness in the affected extremity.  
At the June 2006 VA examination, the VA examiner noted that the 
Veteran demonstrated painful movement associated with the right 
knee; however, he did not characterize it as "severe painful 
motion."  Furthermore, x-ray testing conducted during the same 
VA examination showed no evidence of periprosthetic fracture or 
dislocation other than the right total knee arthroplasty.  
Similarly, at both the August 2008 and February 2010 VA 
examinations, the Veteran again complained of pain in his right 
knee, but the VA examiners did not refer to it as "severe 
painful motion," and x-ray testing failed to show chronic 
residuals of the right knee total replacement.  In fact, the 
results from the February 2010 x-rays showed no evidence of 
fracture or dislocation, no evidence of hardware failure, and no 
focal osseous lesions.  Right plasty hardware was noted as being 
present and in good alignment.  Therefore, without evidence of 
chronic residuals consisting of severe painful motion or weakness 
in the right leg, a higher rating is not warranted under 
Diagnostic Code 5055.  

As mentioned above, Diagnostic Code 5055 notes that the Veteran's 
service-connected right knee total replacement can also be rated 
by analogy under Diagnostic Codes 5256, 5261, or 5262; however, 
such rating criteria does not provide a higher rating for the 
Veteran's service-connected disability.  At the June 2006 VA 
examination, range of motion testing revealed flexion to 140 
degrees and extension to 0 degrees.  The August 2008 VA examiner 
reported right knee flexion to 120 degrees and extension to 0 
degrees, as noted in the August 2008 VA examination report.  
Finally, at the February 2010 VA examination, the Veteran 
demonstrated flexion to 90 degrees and extension to 0 degrees.  
As such, the Veteran's right knee does not have ankylosis, as the 
Veteran demonstrated movement of his right knee in both planes of 
excursion at all three VA examinations, and there is no evidence 
of an impairment of the tibia and fibula.  A higher rating is 
also not warranted under Diagnostic Code 5261 because at no time 
during the Veteran's claim on appeal, has his extension been 
limited to 30 degrees.  As previously mentioned, at all three 
examinations of record, the Veteran's extension was 0 degrees, 
which is considered normal.  Thus, a higher rating is not 
warranted under Diagnostic Codes 5256, 5261, and 5262 for the 
Veteran's service-connected right knee disability.  

Additionally, the Board has also considered whether the evidence 
supports a higher rating on the basis of functional limitation 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, 
the Board notes the Veteran's continuing complaints of pain, 
stiffness, and weakness associated with his right knee.  When 
considering these subjective complaints together with the 
objective medical evidence described above, the Board finds that 
the Veteran's disability most closely approximates a 30 percent 
rating for his service-connected right knee disability.  There is 
no indication that pain, stiffness, and weakness, due to the 
Veteran's disability has caused functional loss greater than that 
contemplated by the 30 percent evaluation currently assigned.  
See Johnson, supra.  Therefore, an increased evaluation is not 
warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether the Veteran's service-
connected right knee disability may be rated under any other 
diagnostic codes related to the knee and leg.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Under Diagnostic Code 5257, 
the Board notes that the Veteran's symptoms overall do not show 
right knee recurrent subluxation or lateral instability, so as to 
warrant the assignment of a compensable evaluation.  All three VA 
examiners found no evidence of instability.  See the June 2006, 
August 2008, and February 2010 VA examination reports.  Thus, a 
rating in this regard is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Regarding other diagnostic codes of the knee and leg, the Board 
notes that they are simply not applicable to the Veteran's 
service-connected disability.  It is neither contended nor shown 
that the Veteran's service-connected disability involves 
dislocated semilunar cartilage (Diagnostic Code 5258), removal of 
semilunar cartilage (Diagnostic Code 5259), or genu recurvatum 
(Diagnostic Code 5263).  Therefore, Diagnostic Codes 5258, 5259, 
and 5263 do not support the Veteran's claim.  
The Board has also considered the Veteran's service-connected 
right knee disability in light of Diagnostic Code 5003, for 
degenerative arthritis.  However, this is no evidence of 
degenerative joint disease associated with the Veteran's right 
knee.  As noted in the August 2008 and February 2010 VA 
examination reports, the VA examiner indicated that there are no 
constitutional symptoms of arthritis nor incapacitating episodes 
of arthritis.  Furthermore, x-ray testing conducted in February 
2010 revealed no evidence of arthritis.  Thus, Diagnostic Code 
5003 is not applicable in this case as there is no evidence of 
arthritis associated with the Veteran's service-connected right 
knee disability.  

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has also considered 
whether the Veteran is entitled to a "staged" rating for his 
service-connected right knee disability, as the Court indicated 
can be done in this type of case.  See Hart v. Mansfield, supra.  
However, upon reviewing the longitudinal record in this case, we 
find that at no time during the rating period on appeal has the 
service-connected right knee disability been more disabling than 
as currently rated under the present decision.  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2009) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected disability at 
issue, but the medical evidence reflect that those manifestations 
are not present in this case.  Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology of 
the Veteran's right knee disability.  Moreover, the evidence does 
not demonstrate other related factors.  The Veteran has not 
required frequent hospitalization due to his service-connected 
right knee disability.  In the absence of any additional factors, 
the RO's failure to consider or to refer this issue for 
consideration of an extraschedular rating was not prejudicial.  

The Veteran is competent to report his symptoms.  The Board does 
not doubt the sincerity in the Veteran's belief that his 
disability is worse than the 30 percent evaluation; however, the 
objective medical evidence does not support the contention for a 
higher evaluation.  The Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 30 
percent for the Veteran's service-connected residuals of a right 
knee total replacement, and the benefit-of-the-doubt rule is not 
for application.  See Gilbert, 1 Vet. App. at 55.  
ORDER

Entitlement to an evaluation in excess of 30 percent for the 
Veteran's service-connected residuals of a right knee total 
replacement is denied.  


REMAND

A review of the record reveals that a claim for entitlement to a 
total disability rating based on individual unemployability 
(TDIU) was denied by the RO in a December 2006 rating decision.  
However, in a July 2009 statement, the Veteran's previous 
immediate supervisor indicated that the Veteran ended his 
employment due to the "severity of his knee condition only."  
He further added that his coworkers were aware of his inability 
to complete his job due to his knee disability.  

The Board finds that the evidence described above raises a claim 
of entitlement to a TDIU.  Where there is a claim for an increase 
rating from a Veteran whose schedular rating meets the minimum 
criteria under 38 C.F.R. § 4.16(a) and there is evidence of 
unemployability associated with that service connected 
disability, consideration of that claim for increase must also 
include a reasonably raised claim for a TDIU rating.  See Norris 
v. West, 12 Vet. App. 413, 419-422 (1999); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran 
submits evidence of a medical disability and makes a claim for 
the highest rating possible, and additionally submits evidence of 
unemployability, the "identify the benefit sought" requirement 
of 38 C.F.R. § 3.155(a) is met and the VA must consider total 
disability based on individual unemployability).  

In VAOPGCPRPEC 6-96, VA General Counsel held that when the issue 
of entitlement to an extraschedular rating or a TDIU rating for a 
particular service-connected disability or disabilities is raised 
in connection with a claim for an increased rating for such 
disability or disabilities, the Board would have jurisdiction to 
consider that issue and if the Board determines that further 
action by the RO is necessary with respect to the issue, the 
Board should remand that issue.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send the Veteran additional VCAA notice 
as to the issue of entitlement to a TDIU.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159 (2009), must be fully met.  

2.  Schedule an examination to determine 
the nature and severity of the Veteran's 
service-connected disability.  The claims 
folder must be made available to and 
reviewed by the examiner.  The examiner 
should state whether it is at least as 
likely as not that any of the Veteran's 
service-connected disability precludes him 
from securing or following substantially 
gainful employment.  The report of 
examination should include a complete 
rationale for all opinions expressed.  If 
an opinion cannot be formed without 
resorting to mere speculation, the examiner 
should so state and provide a reason for 
such conclusion.  

3.  Thereafter, adjudicate the issue of 
entitlement to a TDIU.  If the benefit 
sought on appeal is not granted, the 
Veteran should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
within which to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


